                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    IN THE MATTER OF THE                                                         CIVIL ACTION
    COMPLAINT OF THE OWNERS OF
    THE M/V UNCLE ROBERT FOR                                                        NO: 18-10526
    EXONERATION FROM OR
    LIMITATION OF LIABILITY                                                      SECTION: T(2)



                                             ORDER

         Before the Court is a Motion to Clarify Scheduling Order1 filed by Alexis Marine, LLC

(“Alexis Marine”), as owner of the M/V UNCLE ROBERT. The motion is opposed.2 For the

following reasons, the Motion to Clarify Scheduling Order3 is GRANTED.

                      FACTUAL AND PROCEDURAL BACKGROUND

         This matter arises from a casualty on May 7, 2018, in which a fire broke out in the engine

room of the UNCLE ROBERT. The vessel subsequently lost power and allided with barges and

property in the vicinity of the Poland Avenue Wharf in New Orleans. Alexis Marine commenced

this limitation proceeding as owner of the UNCLE ROBERT on November 5, 2018. 4 Shacall

Johnson, Valerie Harris, Deleverly Fisher, James Bush and Shawndrake Nettles (“personal injury

claimants”) filed claims in the limitation alleging they sustained injuries while working inside

barges contacted by the UNCLE ROBERT during the incident. Alexis Marine has now filed a

motion to clarify the Court’s Scheduling Order5 contending that Alexis Marine and the personal




1
  R. Doc. 52.
2
  R. Doc. 65.
3
  R. Doc. 52.
4
  R. Doc. 1.
5
  R. Doc. 44.


                                                 1
injury claimants are disputing which parties are considered “plaintiffs” for purposes of the Court’s

Scheduling Order.6

                                     LAW AND ANALYSIS

          In In re Rainbow Marine Contractors, Inc., 2010 WL 1729184 (E.D. La. Apr. 8, 2010),

report and recommendation adopted, 2010 WL 1729185 (E.D. La. Apr. 27, 2010) and In re TCB

Marine, Inc., 1997 WL 639021, at *1 (E.D. La. Oct. 16, 1997), this district confirmed that the

claimants in a limitation of liability action are considered “plaintiffs” for purposes of the

scheduling order. Although the personal injury claimants attempt to distinguish this case, the Court

finds the reasoning in TCB Marine and Rainbow Marine Contractors, Inc. to be applicable here.

                                         CONCLUSION

          Accordingly, for the foregoing reasons, IT IS ORDERED that Motion to Clarify

Scheduling Order7 is GRANTED, and that Alexis Marine, LLC be designated defendant and the

personal injury claimant be designated as the plaintiffs for purposes of the Court’s Scheduling

Order.8



          New Orleans, Louisiana, on this 27th day of February, 2020.




                                                       GREG GERARD GUIDRY
                                                     UNITED STATES DISTRICT JUDGE




6
  R. Doc. 44.
7
  R. Doc. 52.
8
  R. Doc. 44.


                                                 2
